Citation Nr: 0944637	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-14 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide (Agent Orange) exposure in 
Vietnam.

2.  Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for memory loss.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to an effective date earlier than September 
19, 2003 for the grant of nonservice-connected pension 
benefits.

6.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide (Agent Orange) exposure in 
Vietnam.

7.  Entitlement to service connection for hypertension, to 
include as due to herbicide (Agent Orange) exposure in 
Vietnam.

8. Entitlement to service connection for stomach pain.

9.  Entitlement to service connection for psychiatric 
disorders, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 and September 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  The August 
2003 RO decision denied entitlement to service connection 
diabetes mellitus, skin and head rash, loss of teeth, 
bronchitis, poor eye sight, weight loss, prostate cancer, 
colon cancer, hypertension, high cholesterol, cyst on 
buttocks, stomach pain, sleep apnea, memory loss, and 
posttraumatic stress disorder.  The Veteran appealed the 
issues of bronchitis, skin rash, and cyst in September 2003.  
The Veteran appealed the issues of sleep apnea, high 
cholesterol, hypertension, stomach pain, prostate cancer, 
diabetes mellitus, memory loss and PTSD in a May 2004 Notice 
of Disagreement.  The RO granted the Veteran's claims for 
service connection for bronchitis and eczema in a September 
2004 decision.  In October 2004, he withdrew his claim for 
service connection for a cyst.  Therefore, these issues are 
not before the Board.  The RO also granted the Veteran's 
claim for nonservice-connected pension benefits in a 
September 2004 decision and assigned an effective date of 
September 19, 2003.  

The Veteran was afforded RO hearings in May 2004 and June 
2005.  Transcripts of the proceedings are of record.  

During the June 2005 RO hearing, the Veteran withdrew his 
request for a Travel Board hearing.  Accordingly, no Board 
hearing was provided.  See 38 C.F.R. § 20.702(e) (2009). 

The issues of service connection of hypertension, stomach 
pain, and psychiatric disorders, to include PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of diabetes 
mellitus.

2.  The Veteran does not have a current diagnosis of sleep 
apnea.

3.  The Veteran does not have a current diagnosis of memory 
loss.

4.  High cholesterol is not a disability for VA purposes. 

5.  The Veteran filed a claim for pension benefits September 
19, 2003.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).

2.  Service connection for sleep apnea is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).

3.  Service connection for memory loss is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).

4.  The claim for service connection for elevated cholesterol 
lacks legal merit.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

5.  The criteria for an effective date prior to September 19, 
2003, for an award of nonservice-connected pension have not 
been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in June 2003, September 2003, and 
November 2004.  He did not receive VCAA notice on the fourth 
or fifth Dingess elements.  The Veteran's claims are being 
denied; therefore, no effective dates or ratings are being 
assigned.  He is therefore not prejudiced by the absence of 
notice on those elements.  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  The 
Veteran has had meaningful participation in the adjudication 
of the claims.  He has participated in two RO hearings where 
he testified regarding all the claims he is appealing.

Moreover, notice is not necessary for the Veteran's claim for 
an earlier effective date for pension benefits because the 
outcome of this earlier effective date claim depends 
exclusively on documents which are already contained in the 
Veteran's VA claims folder.  Specifically, the United States 
Court of Appeals for Veterans Claims has held that a Veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him with notice of the laws 
and regulations governing effective dates, if, based on the 
facts of the case, entitlement to an earlier effective date 
is not shown as a matter of law.  See Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).  No additional development could 
alter the evidentiary or procedural posture of this case.  
There is no indication that any additional evidence is 
available herein, and in the absence of potential additional 
evidence, no notice is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (holding that VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant).  

In developing his claims, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records as 
recently as June 2005.  The VA also obtained treatment 
records from as recently as September 2009 for mental health 
and trauma recovery program.  As will be explained in more 
detail below, the VA failed to obtain the Veteran's general 
medical treatment from July 2005 to September 2009 and 
instead only obtained the Veteran's mental health treatment.  
For these reasons, some of the Veteran's claims have had to 
be remanded in order for the RO to obtain these records.  

To date, the RO has not given the Veteran a VA examination or 
obtained an opinion as to the etiology of his claimed high 
cholesterol, diabetes mellitus, sleep apnea, or memory loss.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, the Veteran's high cholesterol is not  considered a 
disability for VA purposes.  Also, there is no evidence that 
the Veteran has a current diagnosis of diabetes mellitus, 
sleep apnea, or memory loss as the Veteran has testified that 
he does not have a diagnosis for any of these conditions.  
Therefore, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
Veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

In addition, the duty to assist the Veteran has also been 
satisfied for the Veteran's claim for entitlement to an 
earlier effective date for pension benefits.  As the outcome 
of this earlier effective date claim rests with evidence that 
is already in 
the claims folder.  See Nelson, 18 Vet. App. at 410.  There 
is no reported evidence that has not been obtained.

In the June 2005 RO hearing, the Veteran testified that the 
was denied benefits from the Social Security Administration.  
VA's duty to assist includes obtaining Social Security 
Administration (SSA) records when the Veteran reports 
receiving SSA disability benefits.  38 C.F.R. § 3.159(c)(2); 
Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to 
assist includes obtaining SSA records when the Veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).  Here, the Veteran was denied 
a claim for SSA and SSI benefits, therefore, the records do 
not need to be obtained.  Furthermore, there is no reasonable 
possibility that SSA records would assist the Veteran's claim 
for an earlier effective date for pension benefits or for his 
claim for service connection for high cholesterol.  In 
addition, the Veteran has testified that he does not have 
current diagnoses for diabetes mellitus, sleep apnea, and 
memory loss.  Therefore, SSA records would not contain 
treatment for these disabilities.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

II.  Entitlement to Service Connection for Diabetes Mellitus, 
Sleep Apnea and Memory Loss.

As the analyses of the claims of service connection for 
diabetes mellitus, sleep apnea and memory loss are identical, 
they will be discussed together.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  The Board notes that diabetes mellitus is a listed 
chronic disease subject to presumptive service connection.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e).  For example, service connection is 
warranted for acute and subacute peripheral neuropathy if 
manifested to a compensable (10 percent) degree within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during service.  
38 C.F.R. § 3.307(a)(6)(ii).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).
Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A review of the evidence of record reveals no diagnosis of 
diabetes mellitus, sleep apnea or memory loss.  A November 
2006 VA treatment record shows that the Veteran reported that 
his memory was good.  In August 2005, the Veteran complained 
that has some memory problems, but denied getting lost or 
forgetting things on the stove.  The psychiatrist noted that 
his mini-mental state exam (MMSE) was 28 with deficits in 
calculation and attention.  

The Board notes that at the May 2004 hearing, the Veteran 
testified that he did not have a current diagnosis of 
diabetes mellitus, sleep apnea or memory loss.  The Veteran 
testified that he may not have a diagnosis now but that in 
the future he may need to be compensated.  June 2005 
Transcript, at 3.  

In short, the evidence of record shows no current diagnoses 
of diabetes mellitus, sleep apnea, or memory loss.  Although 
the Veteran complained of memory loss in August 2005, the 
psychiatrist noted that the Veteran's MMSE score of 28 due to 
deficits in calculation and attention and not due to memory 
loss.  Furthermore, there is no diagnosis of any memory loss 
disability. 

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection cannot be granted, under any 
theory of entitlement, if the claimed condition is not 
present.  In the absence of any current diagnosis, the claims 
of service connection for diabetes mellitus, sleep apnea, or 
memory loss must be denied.

III.  Entitlement to Service Connection for High Cholesterol

The Veteran contends that his currently high cholesterol 
readings, also known as hypercholesterolemia, are related to 
his military service.

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer, 3 Vet. App. at 225 (1992).  Service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. at 314 (1993); see also Boyer v. 
West, 210 F.3d at1353 (Fed. Cir. 2000).  To establish service 
connection, there must be a medical diagnosis of a current 
disability; medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson, 12 Vet. App. at 
252 (1999), citing Caluza, 7 Vet. App. at 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).

Service connection is only warranted where the evidence 
demonstrates disability. "Disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1; Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

An elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection. Brammer, 3 Vet. App. at 225 (1992).  As such, the 
Board concludes that the claim of entitlement to service 
connection for high cholesterol must be denied.

IV.  Entitlement to an effective date earlier than September 
19, 2003 for nonservice-connected pension benefits

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Nonservice-connected disability pension benefits are payable 
to a Veteran who served for 90 days or more during a period 
of war and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his or her own willful misconduct.  See 38 U.S.C.A. § 1521 
(West 2002); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 
(1993).

In February 2003, the Veteran filed a claim seeking 
entitlement to compensation based on service connected 
disabilities.  Although, it is unclear which box the Veteran 
intended to check in Section 1, number 1 of VA Form 21-526, 
the Veteran filled out Part B, which is required for 
compensation claims and not required for a pension claims.  
Furthermore, the Veteran crossed through Part D, a required 
section for pension claims, and wrote "compensation only".  
Therefore, the Veteran appears to have intended only to file 
a compensation claim at that time.

The Veteran's disability claims were denied in an August 2003 
decision.  On September 19, 2003, the Veteran submitted a VA 
Form 21-527, Income and Net Worth and Employment Statement 
(in support of Claim for Total Disability Benefits).  In 
January 2004, the Veteran's claim for nonservice-connected 
pension was denied.  In May 2004, the Veteran was afforded a 
RO hearing on service connection claims as well as the 
Veteran's entitlement to nonservice-connected disability 
pension.  In September 2004, the Veteran's claim for 
nonservice-connected disability pension was granted effective 
September 19, 2003, the date the Veteran filed his claim for 
nonservice-connected disabilities.  The Veteran has 
subsequently appealed this decision seeking an effective date 
prior to September 19, 2003, for the award of nonservice-
connected disability pension benefits.  In support of his 
claim, the Veteran argues that the effective date for this 
award should be "the date of the claim not appeal".  The 
Board assumes the Veteran is requesting that the effective 
date for his pension benefits be the date the Veteran filed 
his compensation claim in February 2003.  

In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2009); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have intent to file a 
claim for VA benefits).  An informal claim is any 
communication indicating intent to apply for one or more 
benefits, and must identify the benefit sought.  38 C.F.R. § 
3.155(a).  A claim, whether "formal" or "informal," must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits.  See Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992) (holding that 38 C.F.R. § 3.155(a) 
does not contain the word "specifically," and that making 
such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene the 
Court's precedents and public policies underlying the 
statutory scheme).  

The effective date for pension claims received on or after 
October 1, 1984, is the date of receipt of the claim, unless, 
within one year from the date on which the Veteran became 
permanently and totally disabled, the Veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the Veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the Veteran became permanently and totally disabled.  
See 38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).  Extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  See 
38 C.F.R. § 3.400(b)(1)(ii)(B).  There is no evidence in this 
case that the Veteran has filed for a retroactive award or 
that he has established that he had a physical or mental 
disability which was so incapacitating that it prevented him 
from filing a disability pension claim for at least the first 
30 days immediately following the date on which the Veteran 
became permanently and totally disabled.

As noted above, the record shows that the Veteran intended to 
file a claim only for compensation due to service-connected 
disabilities in February 2003.  The first correspondence 
received from the Veteran regarding entitlement to 
nonservice-connection pension was received on September 19, 
2003.  Therefore, even if entitlement arose prior to the date 
of claim, the later date is the Veteran's claim for 
entitlement to nonservice-connected disability pension 
benefits, which, in this case is September 19, 2003.  38 
C.F.R. § 3.400.  The Veteran has not alleged, nor does any 
evidence suggest, that any physical or mental disability 
prevented him from filing a claim for disability pension 
benefits.  See 38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).  Thus, no 
basis for an effective date prior to September 19, 2003, for 
the award of nonservice-connected disability pension benefits 
has been established.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for sleep apnea is denied.

Service connection for memory loss is denied.

Service connection for high cholesterol is denied.

An effective date earlier than September 19, 2003, for the 
award of nonservice-connected disability pension benefits is 
denied.


REMAND

The claims file shows that the Veteran received treatment at 
the Jackson VA Medical Center in the Mental Health and Trauma 
Recovery Program between August 2003 and September 2009.  
These records indicate that the Veteran was also treated by 
the Jackson VA Medical Center for other disabilities, as the 
mental health records show an active medication list.  The 
most recent treatment records for other disabilities besides 
mental health treatment begin in December 2005.  VA has a 
duty to obtain all pertinent VA treatment records.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  VA 
treatment records beginning December 2005 should be obtained 
from the Jackson VA Medical Center.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The Veteran's service treatment records show treatment for a 
stomach disability in service.  He is currently receiving 
treatment for a stomach problem as the September 2009 active 
medication list includes Omeprazole daily for his stomach.  
The Veteran claims that his stomach disability is due to his 
military service.  An examination is needed to determine 
whether any current stomach problem is related to service.  

In addition, the record shows that the Veteran is currently 
diagnosed with hypertension.  In a June 2003 VA treatment 
record, the physician indicated that the Veteran's 
hypertension was not well controlled.  The Veteran claims 
that his hypertension is due to his military service.  An 
examination is needed to determine the Veteran's current 
hypertension is related to his military service.  

The records show that the Veteran was treated for prostatitis 
and epididymitis in August 2004.  Although the Veteran admits 
that he does not have prostate cancer, the Veteran should be 
afforded a VA examination to determine the current diagnosis 
of his prostate disability and whether is related to his 
military service.

The treatment records do not indicated that the Veteran has a 
diagnosis of PTSD.  The United States Court of Appeals for 
Veterans Claims (the Court) most recently held that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (Feb. 17, 
2009).  This is the case here.  The Veteran originally filed 
a claim for PTSD.  He was afforded a PTSD VA examination in 
August 2003.  The examiner opined that the Veteran did not 
meet the criteria for PTSD but did meet the criteria for 
depression.  Although the examiner said that there is a 
possibility that his symptoms of depression are related to 
his physical and financial issues, the examiner also stated 
that the Veteran was affected by his service in Vietnam at 
least partially, to a point that it exacerbated his drinking 
and probably affected his social life as well as his 
occupational life.  The Veteran has not been afforded a VA 
examination for his depression, and the August 2003 examiner 
seems to indicate that the Veteran was affected mentally by 
his Vietnam experience.  The Board finds that a new VA 
examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain VA treatment 
records beginning December 2005 from the 
Jackson VA Medical Center.

2.  After #1 is completed, the Veteran 
should be afforded a VA medical 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed hypertension, 
prostate disorder and stomach problems.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file.

All tests and studies deemed necessary by 
the examiner should be performed. Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
prostate disability, hypertension and 
stomach problems.  

For each of these disorders, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
period of active service.

If any requested opinions are unfavorable 
to the Veteran, the examiner should 
provide a complete rationale for the 
opinion(s), with references to all other 
prior medical records deemed relevant to 
the determination as well as to any 
pertinent medical treatises or studies 
used in the determination.  

3.  The RO should then determine if the 
Veteran's prostate cancer, hypertension 
or stomach are related to the Veteran's 
service.  

4.  After #1-3 are completed, the Veteran 
must be afforded a VA psychiatric 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed depression.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.

All tests and studies deemed necessary by 
the examiner should be performed, and a 
multi-axis diagnosis and Global 
Assessment of Functioning (GAF) score 
should be assigned.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to provide a diagnosis 
corresponding to the claimed depression.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is: (1) etiologically related to 
the Veteran's period of active service, 
or (2) caused or worsened by any service-
connected disabilities.

If this opinion is unfavorable to the 
Veteran, the examiner must provide a 
complete rationale for the opinion, with 
references to all other prior medical 
records deemed relevant to the 
determination as well as to any pertinent 
medical treatises or studies used in the 
determination.  

5.  After completion of the above 
development, the Veteran's claims must be 
readjudicated.  If the determination of 
any of these claims remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


